Citation Nr: 0943605	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic lumbar strain, rated 10 percent disabling prior to 
May 10, 2006, and 40 percent disabling since that date.

2.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right knee, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
residuals of fracture of the left talus and fibula, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

5.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a shrapnel injury of the left 
eye area.

6.  Entitlement to an increased (compensable) rating for a 
service-connected single left axillary node.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the RO in Houston, 
Texas that in pertinent part, denied an increase in a 10 
percent rating for chronic lumbar strain, denied an increase 
in a noncompensable rating for residuals of a shell fragment 
wound of the right knee, denied an increase in a 
noncompensable rating for residuals of fracture of the left 
talus and fibula, denied an increase in a noncompensable 
rating for bilateral hearing loss, denied an increase in a 
noncompensable rating for residuals of a shrapnel injury of 
the left eye area, and denied an increase in a noncompensable 
rating for a single left axillary node.

In a November 2005 rating decision, the RO granted a higher 
10 percent rating for service-connected residuals of a shell 
fragment wound of the right knee, and granted a higher 10 
percent rating for service-connected residuals of a fracture 
of the left talus and fibula.  Both ratings were effective on 
July 7, 2004, the date of the Veteran's claim for increased 
ratings.  

In an April 2007 rating decision, the RO granted an increased 
40 percent rating for the Veteran's service-connected chronic 
lumbar strain, effective May 10, 2006.  Since this increase 
did not constitute a full grants of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there are other issues not currently on 
appeal.  By a statement dated in April 2006, the Veteran 
withdrew his notice of disagreement as to the issues of 
service connection for a bilateral leg disability, a cervical 
disability, and a heart murmur.  As the Veteran has withdrawn 
his appeal as to these issues, they are not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2009).

In a July 2007 rating decision, the RO denied entitlement to 
a total disability compensation rating based on individual 
unemployability (TDIU rating).  The Veteran was notified of 
this decision by a letter dated in July 2007, and he did not 
appeal.  Hence, this issue is not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105.

The issue of service connection for hearing loss of the right 
ear is not in appellate status and is referred to the RO for 
appropriate action.  

The issue of entitlement to an increased rating for hearing 
loss of the left ear is inextricably intertwined with the 
issue of service connection for hearing loss of the right 
ear, is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period prior to May 10, 2006, the Veteran's 
low back disability is productive of complaints of pain; 
objectively, he had forward flexion of the lumbar spine to 
approximately 90 degrees, at worst, with no spasm or 
ankylosis.

2.  During the period since May 10, 2006, the Veteran's low 
back disability is productive of complaints of pain; 
objectively, he had forward flexion of the lumbar spine to 
approximately 25 degrees, at worst, with some spasm but with 
no ankylosis.

3.  The Veteran's residuals of a shell fragment wound of the 
right knee is manifested by nearly full range of motion (with 
normal extension and flexion limited no more than 135 
degrees), and complaints of pain.  There is no instability or 
subluxation. Residuals of a muscle injury are not shown, and 
no scar was seen on examination.

4.  The Veteran's residuals of fracture of the left talus and 
fibula is manifested by pain and dorsiflexion limited to no 
more than 10 degrees, and plantar flexion limited to no more 
than 30 degrees.

5.  Throughout the rating period on appeal, the Veteran's 
service-connected residuals of a shrapnel injury of the left 
eye area have been productive of complaints of blurred vision 
and decreased acuity; objectively, the evidence shows visual 
acuity of no worse than 20/20 in either eye, with no evidence 
of loss of field vision, and no scar.

6.  The Veteran's prior single left axillary (lymph) node has 
resolved, and is asymptomatic
.

CONCLUSIONS OF LAW

1.  During the period prior to May 10, 2006, the criteria for 
entitlement to a rating in excess of 10 percent for service-
connected lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5242 
(2009).

2.  During the period since May 10, 2006, the criteria for 
entitlement to a rating in excess of 40 percent for service-
connected lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5242 
(2009).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right knee 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).

4.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of fracture of the left talus and 
fibula have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

5.  The criteria for an evaluation in excess of 0 percent for 
residuals of a shrapnel injury of the left eye area have not 
been met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.84a, 
Diagnostic Codes 6000, 6079, 6080 (2009).

6.  The criteria for a compensable disability rating for a 
single left axillary node have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8613 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2004 and May 2005.

Additional notice was sent in May 2008 and the claims were 
readjudicated in a July 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

Although the notice letters listed above did not address the 
effective date provisions that are pertinent to the 
appellant's claim, such provisions were addressed in a May 
2007 letter to the Veteran regarding his claim for TDIU 
rating.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.  Chronic Lumbar Strain

The Veteran contends that his service-connected lumbar strain 
is more disabling than currently evaluated.

As noted above, the Veteran's service-connected lumbar strain 
has been rated as 10 percent disabling prior to May 10, 2006, 
and 40 percent disabling since that date.

Spinal disabilities are evaluated under the general rating 
formula for diseases and injuries of the spine.  Under that 
general rating formula, a 10 percent rating is warranted 
where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 335; or, muscle spasm, guarding; or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted 
where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; Diagnostic Code 
5242 for degenerative arthritis; and, Diagnostic Code 5243 
for intervertebral disc syndrome.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.

Diagnostic Code 5243, concerning intervertebral disc syndrome 
provides that intervertebral disc syndrome may be rated under 
the general rating formula for diseases and injuries of the 
spine, outlined above, or it may also be rated on 
incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes provides for a 20 percent rating 
where the evidence demonstrates incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  A 40 percent rating applies 
where the evidence shows incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."

Prior to May 10, 2006

The record reflects that in August 2004, the Veteran failed 
to report for a VA examination scheduled to evaluate his low 
back disability.  The Veteran later said that he did not 
receive notice of this examination.

At a May 2005 examination performed for VA, the Veteran 
complained of constant low back pain for the past 30 years.  
He said the pain traveled to his right leg, and he described 
the pain as burning, aching, and sharp, and rated the pain at 
level 10 on a scale from 1 to 10.  He said the pain was 
elicited by physical activity and was relieved by rest.  
During the pain he required bed rest.  He said the condition 
did not cause incapacitation, and that his functional 
impairment was pain and stiffness.  He reported that the 
condition resulted in loss of time from work four times per 
year.

On examination of the thoracolumbar spine, there were no 
complaints of radiating pain on movement, and muscle spasm 
was absent.  There was sacral tenderness, positive straight 
leg raising on the right, and negative straight leg raising 
on the left.  There was no ankylosis of the spine.  Range of 
motion was as follows:  flexion to 90 degrees, extension to 
30 degrees, right and left lateral flexion to 20 degrees, and 
right and left rotation to 20 degrees.  Pain began at 20 
degrees in right and left lateral flexion and right and left 
rotation.  Joint function was additionally limited by pain 
after repetitive use and pain had the major functional 
impact.  It was not additionally limited by the following 
after repetitive use:  fatigue, weakness, lack of endurance 
and incoordination.  The examiner indicated that there were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement. An X-ray study of the 
lumbar spine showed degenerative arthritis and joint 
narrowing.  The diagnosis was degenerative disc disease of 
the lumbar spine.

A higher 20 percent rating is not warranted for lumbar strain 
during the period prior to May 10, 2006, as forward flexion 
of the thoracolumbar spine was 90 degrees (i.e., greater than 
60 degrees), and the combined range of motion of the 
thoracolumbar spine was 200 degrees (i.e., greater than 120 
degrees).  Moreover, the medical evidence does not 
demonstrate that there was muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  Ankylosis was not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the record indicates consistent complaints of 
low back pain.  In addition to the Veteran's subjective 
complaints, the record also objectively demonstrates pain and 
limitation of function of the low back.  VA examination in 
May 2005 revealed that range of motion was limited by pain 
after repetitive use and pain had the major functional 
impact, and range of motion was not additionally limited by 
the following after repetitive use:  fatigue, weakness, lack 
of endurance and incoordination.

The Veteran's statements and the medical evidence of record 
demonstrate that prior to May 10, 2006, the Veteran received 
very little medical treatment for his low back disability.

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 20 percent evaluation, during the period 
prior to May 10, 2006.  Indeed, the objective findings show 
forward flexion well in excess of 60 degrees, with no muscle 
spasm or ankylosis.  Although some limitation of function has 
been demonstrated, such is found to be appropriately 
contemplated in the 10 percent evaluation in effect prior to 
May 10, 2006.

During the period prior to May 10, 2006, the evidence does 
not establish incapacitating episodes, as defined by Note 1 
to Diagnostic Code 5243.  As such, Diagnostic Code 5243 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

In sum, there is no basis for a rating in excess of 10 
percent for lumbar strain prior to May 10, 2006.

Since May 10, 2006
 
At an examination performed on May 10, 2006 for VA, the 
Veteran reported stiffness with bending over, weakness, and 
difficulty getting up by himself.  He complained of constant 
low back pain and said the pain traveled to his legs.  He 
stated that the pain was at level 10 on a scale from 1 to 10.  
He said the pain was burning and sharp, could be elicited by 
physical activity, and nothing helped the pain.  He said the 
condition did not cause incapacitation.  He reported that the 
functional impairment was pain and stiffness.  

On examination, his posture and gait were within normal 
limits.  Palpation of the muscle revealed no loss of deep 
fascia or muscle substance and no impairment of muscle tone.  
There were no signs of lowered endurance or impaired 
coordination.

The examination revealed no evidence of radiating pain on 
movement.  Muscle spasm was present in the paraspinals 
bilaterally.  There was tenderness on examination of the 
paraspinals bilaterally.  There was negative straight leg 
raising on the right and left.  There was no ankylosis of the 
lumbar spine.  Range of motion of the thoracolumbar spine was 
as follows:  flexion to 25 degrees with pain at 25 degrees, 
extension to 10 degrees with pain at 10 degrees, right and 
left lateral flexion to 10 degrees with pain at 10 degrees, 
right rotation to 10 degrees with pain at 10 degrees, and 
left rotation to 20 degrees with pain at 20 degrees.  Joint 
function was additionally limited by pain after repetitive 
use and pain had the major functional impact.  It was not 
additionally limited by the following after repetitive use:  
fatigue, weakness, lack of endurance and incoordination.  
There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  Motor and 
sensory function of the lower extremities was within normal 
limits.  Reflexes of the lower extremities showed knee jerk 
2+ and ankle jerk 2+.  An X-ray study of the lumbar spine 
showed degenerative arthritis and joint narrowing.  The 
diagnosis was degenerative disc disease and osteoarthritis of 
the lumbar spine.  The examiner opined that the Veteran's 
daily activity was limited by back pain and range of motion.

A June 2006 X-ray study of the hips and back showed advanced 
degenerative changes involving the lower lumbar spine, with 
questionable sclerosis of the L5 vertebral body.

During the period since May 10, 2006, the Veteran's service-
connected low back disability has been rated 40 percent 
disabling.  In order to be entitled to the next-higher 50 
percent rating, the evidence must show unfavorable ankylosis 
of the entire thoracolumbar spine.

The Board finds no support for a 50 percent rating under 
Diagnostic Code 5237 based on the orthopedic manifestations 
of the Veteran's low back disability.  Indeed, the Veteran's 
May 2006 VA examination revealed forward flexion of the 
lumbar spine to no worse than 25 degrees.  Ankylosis was not 
demonstrated.

In sum, then, an evaluation in excess of 40 percent under the 
general rating formula is not for application during the 
period since May 10, 2006.  Moreover, there is no other basis 
for an increased rating.  In this regard, the Board has 
considered whether an increased evaluation under Diagnostic 
Code 5243 is possible here on the basis of incapacitating 
episodes.  The rating criteria for intervertebral disc 
syndrome based on incapacitating episodes provides for a 60 
percent rating where the evidence shows incapacitating 
episodes having a total duration of at least 6 weeks during 
the last 12 months.  The evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5243.  As such, Diagnostic Code 5243 cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes.

In the present case the Board notes that VA examinations in 
May 2005 and May 2006 revealed no neurological abnormalities; 
specifically, motor function and sensory findings for the 
lower extremities were normal.  Moreover, straight leg raise 
testing was negative bilaterally in 2006. The Board 
recognizes that lower extremity reflexes were 2+ in May 2006.  
However, when viewed in the context of otherwise unremarkable 
neurological findings, these variances alone do not rise to a 
level necessitating a separate neurological evaluation.  
Rather, the overall evidence still reveals an essentially 
normal neurologic disability picture throughout the rating 
period on appeal.

In sum, during the period prior to May 10, 2006, a rating in 
excess of 10 percent is not warranted for the Veteran's 
lumbar strain.  During the period since that date, a rating 
higher than 40 percent is not warranted.  There is no support 
for assignment of a separate neurologic evaluation. The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


2.  Residuals of a Shell Fragment Wound of the Right Knee

A January 1974 service treatment record reflects that the 
Veteran had a prominent tibial tuberosity, which he related 
to multiple fragment wounds in Vietnam in 1971.  An X-ray 
study showed a large calcification in the distal attachment 
of the patellar tendon.  The diagnostic impression was 
calcification, ectopic, at the attachment of the patellar 
tendon of the right knee.  In a discharge medical 
examination, he was diagnosed with Osgood-Schlatter's disease 
of the right knee.  In a November 1974 medical examination 
performed upon release from active duty, the examiner 
diagnosed status post shrapnel wound of the right knee with 
no current disability.

A September 1976 VA examination reflects that there was a 
very small 1/2 - centimeter scar on the lateral aspect of the 
tibial tubercle with a corresponding scar on the medial 
aspect.  There was marked prominence of the tibial tubercle 
on the right, at the site where a normal Osgood-Schlatter 
epiphysitis normally occurs.  There was no tenderness to 
palpation.  The scars were small, non-adherent and 
asymptomatic.  An X-ray study showed a prolongation of a 
sliver of bone about one inch in length attached to the 
normal tubercle site.  The diagnosis was right knee, residual 
of shell fragment wound, 1971, at tibial tubercle, with small 
elevation of bone fragment above described, chronic, mild, 
asymptomatic.

Historically, the Veteran's residuals of shell fragment wound 
of the right knee were rated as noncompensable, and have been 
rated as 10 percent disabling under Diagnostic Codes 5314 and 
5260 since July 2004.  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27.  

The Veteran contends that this disability is more disabling 
than currently evaluated.  

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

The record reflects that in August 2004, the Veteran failed 
to report for a VA examination scheduled to evaluate his 
residuals of a shell fragment wound of the right knee.  The 
Veteran later said that he did not receive notice of this 
examination.

At a May 2005 examination performed for VA, the Veteran 
complained of tenderness at the area of a scar.  He said the 
condition did not result in any time lost from work.  On 
examination of the right knee, the general appearance was 
within normal limits.  The examiner noted that there was no 
scar of the right knee.  Drawer and McMurray's tests were 
normal.  Range of motion of the right knee was from 0 to 135 
degrees.  Joint function was additionally limited by pain 
after repetitive use and pain had the major functional 
impact.  It was not additionally limited by the following 
after repetitive use:  fatigue, weakness, lack of endurance 
and incoordination.  An X-ray study of the right knee was 
within normal limits.  The diagnosis was patellofemoral 
syndrome.

At a May 2006 examination performed for VA, the Veteran 
stated that the only issue was his back disability, as all 
other claims had already been addressed and finalized.  It 
does not appear that the right knee was examined.  

At a June 2006 follow-up visit, the examiner noted that the 
Veteran complained of right knee pain which was intermittent 
and frequent.  There was no loss of strength, fatigue easier 
than normal, weakness, pain, impairment of coordination, and 
he could control movement well.  There were no complications 
from the muscle injury.  The Veteran was not receiving any 
treatment for this condition.  His reported functional 
impairment from this condition was that he could not kneel to 
pick things up, and could not stand for long periods of time 
which his job as a pipe liner required.  

On examination of the right knee, there was no edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  There were no signs of 
locking pain, joint effusion, or crepitus.  There was no 
ankylosis.  Range of motion of the right knee was from 0 to 
135 degrees, with pain at 135 degrees.  Joint function was 
limited by pain, and was not additionally limited after 
repetitive use fatigue, weakness, lack of endurance and 
incoordination.  The examiner noted that there was no 
additional range of motion lost due to these factors.  
Stability tests of the medial and lateral collateral 
ligaments, the medial and lateral meniscus, and the anterior 
and posterior cruciate ligaments of the right knee were 
within normal limits.  The examiner changed the diagnosis of 
shell fragment wound of the right knee to osteoarthritis of 
bilateral knees.

A June 2006 X-ray study of the knees showed small right knee 
joint effusion and bilateral degenerative changes that were 
mild but slightly more pronounced on the right.

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the right knee.  However, the Board again notes 
that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra. In the present case, the evidence of record reveals 
numerous complaints of right knee pain.  Indeed, while right 
knee pain is recognized, the objective evidence simply fails 
to demonstrate that such pain has resulted in additional 
functional limitation comparable to the next-higher 20 
percent rating under Diagnostic Codes 5260 or 5261.  Again, 
the medical evidence shows that the Veteran's flexion is no 
worse than 135 degrees, and his extension is full.  

The Board has also considered whether an increased rating for 
the right knee is warranted under any alternate diagnostic 
code.  However, as the evidence fails to establish recurrent 
subluxation or lateral instability, Diagnostic Code 5257 is 
not for application.  As the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the right tibia or fibula, a higher rating is not possible 
under Diagnostic Code 5262.  Finally, as there is no showing 
of genu recurvatum, Diagnostic Code 5263 is inapplicable.  
There are no other relevant code sections for consideration.

The Board has also contemplated whether an additional 
separate evaluation is applicable here.  In this regard, the 
Board acknowledges VAOPGCPREC 9-2004, where it was held that 
a claimant who has both limitation of flexion and limitation 
of extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
However, in the present case, the medical findings do not 
establish loss of both right knee flexion and extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the right leg is 
not appropriate here.

Finally, the Board notes that the RO has rated the Veteran's 
right knee disability in part under Diagnostic Codes 5314, 
pertaining to a muscle injury, and Diagnostic Code 5260.

The medical evidence does not demonstrate that the Veteran 
has a muscle injury involving Muscle Group XIV of the right 
thigh.  It appears that the shell fragment wound of the right 
knee was solely in the area of the right tibial tubercle.  

Upon review of the service treatment records and multiple VA 
examination reports, the Board finds that no muscle injury 
residuals are shown to be present as a result of the 
Veteran's residuals of a shell fragment wound of the right 
knee, and thus a separate rating for this disability under 
38 C.F.R. § 4.73, Diagnostic Code 5314 is not warranted.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 7804 for the Veteran's scar 
residuals of his in-service shell fragment wound of the right 
knee.  However, the objective findings upon VA examinations 
in 2005 and 2006, which hold greater weight than the 
Veteran's subjective complaints, reveal that the scar is 
asymptomatic.  As the scar does not manifest itself in 
symptomatology separate and distinct from the knee itself, a 
separate grant of service connection for such scar is not 
appropriate here.  See Esteban, supra; see also 38 C.F.R. § 
4.14 (2009).

In sum, throughout the rating period on appeal, a rating in 
excess of 10 percent is not warranted for the Veteran's 
residuals of a shell fragment wound of the right knee.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

3.  Residuals of Fracture of the Left Talus and Fibula

Service treatment records reflect that in October 1974, the 
Veteran incurred a fracture of the left talus and distal 
fibula in the area of the left ankle, and was treated with a 
cast.

Historically, the Veteran's residuals of fracture of the left 
talus and fibula were rated as noncompensable, and have been 
rated as 10 percent disabling since July 2004, under 
Diagnostic Code 5271.  The Veteran contends that this 
disability is more disabling than currently evaluated.

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; a 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The record reflects that in August 2004, the Veteran failed 
to report for a VA examination scheduled to evaluate his 
residuals of fracture of the left talus and fibula.  The 
Veteran later said that he did not receive notice of this 
examination.

At a May 2005 examination performed for VA, the Veteran 
complained of constant left ankle pain.  He said his 
condition did not cause incapacitation, and he was not 
receiving treatment.  He reported that his functional 
impairment was pain, and that the condition did not result in 
any time lost from work.  On examination of the left ankle, 
the general appearance was within normal limits, with no 
deformity.  Range of motion of the left ankle was as follows:  
dorsiflexion to 20 degrees, with pain at 20 degrees, and 
plantar flexion to 30 degrees, with pain at 30 degrees.  
Joint function was additionally limited by pain after 
repetitive use and pain had the major functional impact.  It 
was not additionally limited by the following after 
repetitive use:  fatigue, weakness, lack of endurance and 
incoordination.  The examiner noted that the Veteran's leg 
lengths were slightly unequal:  leg length from the anterior 
superior iliac spine to the medial malleolus was 90 
centimeters on the right and 93 centimeters on the left.  The 
examiner indicated that an examination of the left tibia and 
fibula revealed normal findings.  The Veteran did not require 
an assistive device for ambulation.  It was noted that the 
Veteran limped.  An X-ray study of the left ankle was within 
normal limits.  The diagnoses were left fibula fracture and 
left talus fracture.  The examiner also opined that the 
Veteran had bilateral ankle sprain, bilateral patellofemoral 
syndrome, leg length discrepancy, and malunion deformity of 
right tibia and fibula.

At a May 2006 examination performed for VA, the Veteran 
stated that the only issue was his back disability, as all 
other claims had already been addressed and finalized.  It 
does not appear that the left ankle was examined.  

At a June 2006 follow-up visit, the examiner noted that the 
Veteran complained of pain in the left lower leg every day 
lasting for about an hour, and constant left ankle pain.  The 
pain was relieved by rest.  He was not receiving treatment 
for this condition.  He said his functional impairment from 
the fibula fracture was limited walking and an inability to 
kick start a motorcycle, and the functional impairment of the 
talus fracture was reduced walking and standing.  There was 
no time lost from work.  He complained of weakness when 
standing, stiffness and swelling when walking, redness, and 
giving way while walking.  He did not require crutches, 
brace, or cane for ambulation.

On examination, leg length of the lower extremities was 95 
centimeters bilaterally (i.e., equal).  Range of motion of 
the left ankle was 10 degrees of dorsiflexion with pain at 10 
degrees, and 40 degrees of plantar flexion with pain at 40 
degrees.  There was tenderness of the left ankle.  The 
examiner opined that left ankle joint function was limited by 
pain, and was not additionally limited by the following after 
repetitive use:  fatigue, weakness, lack of endurance and 
incoordination.  An X-ray study of the left tibia and fibula 
was within normal limits.  The pertinent diagnoses were 
status post fracture of the left fibula, and osteoarthritis 
of bilateral ankles.

A June 2006 X-ray study of the ankles showed bilateral 
degenerative changes.

The evidence of record does not support the assignment of the 
next-higher 20 percent rating for residuals of fracture of 
the left talus and fibula under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  The Board acknowledges the Veteran's reports of 
continuing left ankle pain.  The objective evidence, however, 
does not support a finding that the Veteran has moderate 
limited motion of the ankle, as there was no deformity, the 
ankle was normal in appearance, and the Veteran was able to 
dorsiflex to 10 degrees and plantar flex to 40 degrees in 
June 2006.  The Board notes that normal ankle dorsiflexion is 
to 20 degrees and normal plantar flexion is to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II.

Consideration has also been given to whether a compensable 
rating is warranted for the Veteran's residuals of fracture 
of the left talus and fibula on the basis of functional 
impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca, supra.  The Board acknowledges the Veteran's 
complaints of pain and difficulty walking.  See May 2005 and 
June 2006 VA examination reports.  The VA examiners, however, 
reported no additional loss in range of motion due to pain, 
fatigue, weakness or incoordination with repetitive use.  
Moreover, the Veteran denied any effect on his occupation.  
See June 2006 VA examination report.  As such, a compensable 
rating is not warranted for the Veteran's left ankle 
disability under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.

In sum, throughout the rating period on appeal, a rating in 
excess of 10 percent is not warranted for the Veteran's 
residuals of fracture of the left talus and fibula.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

4.  Residuals of a Shrapnel Injury of the Left Eye Area

A February 1974 service treatment record from an eye clinic 
reflects that the Veteran sustained a shrapnel injury just 
outside the lateral canthus of the left eye, and also had a 
history of esotropia as a child which was corrected with 
surgery times three and glasses.  The Veteran complained that 
when he focused with his left eye, his right eye vision 
decreased and the right eye rolled up.  The examiner noted 
that the Veteran was able to focus on a point during testing 
without change in the right eye.  An examination of the fundi 
was within normal limits bilaterally.  The diagnostic 
impression was excellent results of strabismus surgery as a 
child, existing prior to entry.  His vision was equal and 
good.  On separation medical examination in November 1974, 
his distant vision was 20/20.  The examiner noted a diagnosis 
of status post surgery for strabismus existing prior to entry 
with no current disability.

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes and may not be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A veteran will be 
presumed to have been in sound condition when examined, 
accepted, and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  Clear and unmistakable 
(obvious or manifest) evidence demonstrating that an injury 
or disease existed prior to service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  Although strabismus was not noted on the Veteran's 
entrance medical examination, the Board finds that there is 
clear and unmistakable evidence demonstrating that strabismus 
existed prior to entry, and thus the presumption of soundness 
is rebutted as to this condition.  Hence, service connection 
would only be possible for pre-service strabismus if it was 
aggravated by service.  

Moreover, service connection was denied for strabismus as a 
congenital or developmental abnormality in a December 1976 
rating decision.  This decision is final, as the Veteran was 
notified of this decision and he did not appeal.  38 U.S.C.A. 
§ 7105.

The RO has rated the Veteran's service-connected residuals of 
a shrapnel injury in the left eye area as noncompensable 
under Diagnostic Codes 6099-6000.

Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27.  Here, Diagnostic Code 6000, applicable to 
choroidopathy, is one of the nine eye disabilities listed in 
Diagnostic Codes 6000 to 6009.  A note following these 
diagnostic codes indicates that these disabilities are to be 
rated from 10 to 100 percent on the basis of impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuation of active pathology; a minimum 
evaluation of 10 percent is to be assigned during active 
pathology.

The diagnostic codes from 6010 to 6092 provide for ratings 
for other eye disabilities which are not shown to exist in 
this case (other than cataracts, which are non-service-
connected).  Hence a higher rating is not warranted under 
these codes.

38 C.F.R. § 4.75 provides that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  The best distant vision obtainable 
after best correction by glasses will be the basis of the 
rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75.

The record reflects that in July 2004, the Veteran failed to 
report for a VA examination scheduled to evaluate his 
residuals of a shrapnel injury of the left eye area.  The 
Veteran later said that he did not receive notice of this 
examination.

At a May 2005 examination performed for VA, the Veteran 
complained of distorted and blurred vision, and that his 
right eye drifted upwards.  He said he was not receiving 
treatment for this condition.  On examination, the Veteran 
had mild bilateral cataracts, and right divergent vertical 
deviation.  His uncorrected far vision on the left was 
20/200, and when corrected it was 20/20.  He did not have 
diplopia, and visual field examination was within normal 
limits.  Goldmann perimeter testing was within normal limits.  
The examiner diagnosed shrapnel injury of the left eye area, 
and opined that the Veteran had occasional strabismus 
secondary to his left eye injury.  He added that the 
bilateral cataracts were not related to his injury.

At an April 2006 examination performed for VA, the Veteran 
complained of blurred vision and occasional floaters.  He 
said he was not receiving treatment for this condition, and 
that his right eye drifted upwards.  On examination, the 
Veteran had mild cataracts in both eyes.  His uncorrected far 
vision on the left was 20/100, and when corrected it was 
20/20.  He did not have diplopia.  Visual field examination 
was within normal limits.  Goldmann perimeter testing results 
were within normal limits.  The examiner opined that the 
Veteran appeared to have the residual deficit of a right 
hyperphoria secondary to his injury.  There was no change in 
the diagnosis of status post shrapnel injury of the left eye 
area.  The examiner opined that the Veteran had mild 
bilateral cataracts, not related to his injury.  He 
recommended new glasses.

As noted above, the Veteran's strabismus is not service-
connected, and thus symptoms from this condition may not be 
considered when evaluating his service-connected residuals of 
a shrapnel injury of the left eye area.  See 38 C.F.R. 
§ 4.14.  Similarly, the medical evidence demonstrates that 
his current cataracts are not related to his service-
connected disability, and symptoms from this condition may 
not be considered.

Based on the findings detailed above, there is no basis for a 
rating in excess of 0 percent for loss of visual acuity for 
any portion of the rating period on appeal.  To achieve the 
next-higher 10 percent evaluation, the evidence must 
establish corrected vision loss of at least 20/50 in one eye 
and of 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6078-6079.  Here, the Veteran's corrected visual acuity 
has never been shown to be as poor as 20/50 in either eye, 
precluding the possibility of a higher rating.  In so 
finding, the Board acknowledges the Veteran's complaints made 
during the appeal consisting of blurred vision in the left 
eye.  As already explained, however, the objective criteria 
for an increased rating have not been satisfied.

The Board must also consider whether an increased rating is 
warranted based on loss of field of vision.  A note to the 
rating schedule indicates that an eye disability such as the 
Veteran's is to be rated from 10 to 100 percent disabling for 
impairment in visual acuity or field loss, pain, rest-
requirements, or episodic incapacity. A minimum 10 percent 
rating applies during active pathology.

In the present case, VA examinations in 2005 and 2006 
revealed that the Veteran's Goldmann visual field was normal 
in both eyes.  These findings are not contradicted by any 
other evidence of record.  Therefore, an increased rating 
based on loss of visual field is not warranted.  Moreover, 
the evidence does not show that an increase is warranted due 
to rest-requirements, or episodic incapacity.

None of the treatment records demonstrate reduction in the 
field of vision, thus, a higher rating is not warranted under 
Diagnostic Code 6080.  As the Veteran's visual acuity was not 
demonstrated to a level worse than 20/40 in either eye during 
this period, entitlement to an evaluation in excess of 0 
percent on the basis of impaired visual acuity is not 
warranted.

In the absence of medical evidence demonstrating more severe 
impairment of visual acuity, or measurements of field of 
vision in accordance with 38 C.F.R. § 4.76, the Veteran's eye 
disability warrants a noncompensable rating.

Additionally, during the rating period on appeal, VA amended 
its regulations for rating disabilities of the eye.  73 Fed. 
Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal 
Register that these amendments shall apply to all 
applications for benefits received by VA on or after December 
10, 2008.  As the Veteran's application for an increased 
rating of his left eye disability was received many years 
prior to December 10, 2008, the amended provisions are not 
for application here.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 7804 for the Veteran's 
residuals of a shrapnel injury in the left eye area.  
However, the Veteran has not complained of any scar symptoms, 
and a scar has never been noted on examination.  As the scar 
does not manifest itself in symptomatology separate and 
distinct from the knee itself, a separate grant of service 
connection for such scar is not appropriate here.  See 
Esteban, supra; see also 38 C.F.R. § 4.14.

Thus, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 0 percent for the 
residuals of a shrapnel injury in the left eye area.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied as to this period 
of the appeal.  See Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. 
§§ 4.7, 4.21.

5.  Single Left Axillary Node

Service treatment records reflect that in a discharge 
examination, he was diagnosed with a single left axillary 
lymph node.

The RO has rated the Veteran's single left axillary (lymph) 
node as noncompensable under Diagnostic Code 8699-8613.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27.  Moreover, 38 C.F.R. § 4.20 permits evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability.

The criteria for evaluating the severity or impairment of all 
radicular groups is set forth under Diagnostic Codes 8513 
(paralysis of), 8613 (neuritis), and 8713 (neuralgia).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.

Post-service medical records are entirely negative for 
complaints or treatment of a single left axillary lymph node, 
and do not reflect neuropathy in this area.

The record reflects that in August 2004, the Veteran failed 
to report for a VA examination scheduled to evaluate single 
left axillary node disability.  The Veteran later said that 
he did not receive notice of this examination.

At a May 2005 examination performed for VA, the Veteran 
denied claiming this condition.  On examination, his lymph 
glands were not palpable.  The examiner indicated that with 
respect to the VA-established diagnosis of single left 
axillary node, the condition had resolved.

At a May 2006 examination performed for VA, the Veteran 
denied making a claim for this condition. At a May 2006 
examination performed for VA, the Veteran stated that the 
only issue was his back disability, as all other claims had 
already been addressed and finalized.  It does not appear 
that the left axillary node was examined.  In June 2006, the 
examiner again noted that the Veteran had denied having this 
condition.

As there are no current residuals of single left axillary 
lymph node, and a VA examiner has determined that the 
condition has resolved, the Board finds that a compensable 
rating is not warranted.  A higher rating is not warranted 
under any applicable Diagnostic Code.

The preponderance of the evidence is against entitlement to 
an evaluation in excess of 0 percent for single left axillary 
lymph node.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim must be denied as to this 
period of the appeal.  See Gilbert, supra, 1 Vet. App. at 55-
57; 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

The Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations for the 
service-connected disabilities are adequate and referral for 
an extraschedular rating is unnecessary.  Thun v. Peake, 22 
Vet. App. 111 (2008).

ORDER

A rating higher than 10 percent is denied for the Veteran's 
service-connected low back disability during the period prior 
to May 10, 2006. 

A rating higher than 40 percent is denied for the Veteran's 
service-connected low back disability during the period since 
May 10, 2006. 

A rating higher than 10 percent is denied for the Veteran's 
residuals of a shell fragment wound of the right knee.

A rating higher than 10 percent is denied for the Veteran's 
residuals of fracture of the left talus and fibula.

A rating higher than 0 percent is denied for residuals of a 
shrapnel injury of the left eye area.

A rating higher than 0 percent is denied for a single left 
axillary node.

REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for an increased rating for service-connected 
left hearing loss.  

Historically, the Board notes that in a December 1976 rating 
decision, the RO granted service connection for hearing loss 
of the left ear, effective July 16, 1976.  Service connection 
for hearing loss of the right ear was not adjudicated or 
granted.

In his July 2004 claim, the Veteran contended that his 
hearing loss of the left ear was more disabling than 
currently evaluated.  By a letter to the Veteran dated in 
July 2004, the RO correctly referred to this claim as a claim 
for an increased rating for hearing loss of the left ear.  In 
a January 2005 rating decision, a May 2005 letter, a November 
2005 rating decision, a January 2006 statement of the case 
and subsequent rating decisions and supplemental statements 
of the case, the RO has characterized the issue on appeal as 
entitlement to an increased rating for bilateral hearing 
loss.  

After a review of the file, the Board finds that the RO has 
never adjudicated the issue of entitlement to service 
connection for hearing loss of the right ear.  The RO must 
adjudicate this inferred claim in the first instance.

Finally, the Board finds that the issue of entitlement to an 
increased rating for service-connected hearing loss of the 
left ear is inextricably intertwined with the issue of 
service connection for hearing loss of the right ear, in 
light of governing rating criteria which provide that the 
rating of the service-connected left ear is based in part on 
whether his hearing loss of the right ear is service-
connected.  See 38 C.F.R. § 4.85(f).  Hence, adjudication of 
the issue of entitlement to an increased rating for hearing 
loss of the left ear is deferred.

Ongoing pertinent medical records pertaining to hearing loss 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
all records of evaluation and/or 
treatment for hearing loss dated since 
January 2009.  All records and/or 
responses should be associated with the 
claims file.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any hearing loss of the right ear and the 
current severity of the hearing loss in 
each ear.  Audiological testing should be 
performed on both ears.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any currently demonstrated right 
ear hearing loss was incurred in service 
and should include a description of the 
functional effects caused by the 
Veteran's hearing loss disability.    

A rationale for all opinions expressed 
should be provided.  If the examiner 
cannot reach a conclusion without 
resorting to speculation, it should be so 
stated in the examiner's report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
record, and adjudicate the claim for 
service connection for right ear hearing 
loss in the first instance.

4.  The RO should review the record and 
readjudicate the claim for an increased 
rating for service-connected left ear 
hearing loss.  If the Veteran's claim 
remains denied, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


